Citation Nr: 1121182	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  09-11 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented that is sufficient to reopen a claim for service connection for bilateral knee disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased rating for service-connected mechanical back pain with traumatic arthritis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Lawrence Scott Kibler, attorney


WITNESS AT HEARING ON APPEAL

Veteran and spouse.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to January 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In August 2010, the Veteran and his spouse testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A transcript of that proceeding is of record.

The issue of whether new and material evidence has been presented that is sufficient to reopen a claim for service connection for a right ankle disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of service connection for bilateral knee disability, and an increased rating for service-connected mechanical back pain with traumatic arthritis, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 






FINDINGS OF FACT

1.  In an unappealed rating decision, dated in January 1992, the RO denied claims of service connection for bilateral knee conditions.  

2.  The evidence received since the RO's January 1992 decision, which denied service connection for bilateral knee conditions, which was not previously of record, and which is not cumulative of other evidence of record, raises a reasonable possibility of substantiating the claims.  

3.  The Veteran does not have tinnitus due to his service. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the RO's January 1992 decision which denied claims of entitlement to service connection for bilateral knee conditions; the claims for service connection for bilateral knee conditions are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

2.  Tinnitus was not caused or aggravated by the Veteran's service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

The Veteran asserts that new and material evidence has been presented to reopen his claims for service connection for a bilateral knee disability.  He essentially states that he injured his knees during service, and asserts that he currently has bilateral knee disabilities that are related to his service.  

In January 1992, the RO denied claims for service connection for bilateral knee conditions.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

In March 2008, the Veteran filed to reopen his claims.  In a July 2008 rating decision, the RO determined that new and material evidence had not been presented to reopen the claims.  

Rating actions from which an appeal is not perfected become final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2010).  

A final decision cannot be reopened unless new and material evidence is presented pursuant to 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

The Veteran's claim to reopen was received at the RO after August 29, 2001.  For claims filed on and after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

The most recent and final denial of this claim was in January 1992.  Therefore, the Board must determine if new and material evidence has been submitted since that time.  See 38 U.S.C.A. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence of record at the time of the RO's January 1992 decision included the Veteran's service treatment reports, which showed that between 1977 and 1978, he was treated for complaints of knee pain on a number of occasions.  His diagnoses included muscle strain, MTP (medial tibial plateau) stress reaction, "old chronic knee injury," and chondromalcia.  An X-ray report, dated in June 1978, noted "no significant abnormalities."  An "over 40" examination report, performed in August 1983, showed that his lower extremities were clinically evaluated as normal.  An associated "report of medical history" notes "bilat. knee injury while in basic training."  The Veteran's separation examination report, dated in October 1984, showed that his lower extremities were clinically evaluated as normal.  In an associated "report of medical history," he denied having a "'trick' or locked knee."  See also January 1980 examination report (same).  

The relevant post-service medical evidence consisted of an August 1991 VA examination report, which did not show any relevant complaints, or diagnoses.  

At the time of the RO's January 1992 decision, there was no competent evidence of a current knee disability, and no competent evidence to show that the Veteran had a disability of either knee that was related to his service.   

The post-service medical evidence received since the RO's January 1992 decision consists of VA and non-VA reports, dated between 2007 and 2010.  This evidence includes a report from E.A.C., D.O., dated in May 2010, in which it is asserted that the Veteran had a medical history that included bilateral knee injuries in 1977, with a current decreased range of motion, and that, "My findings are consistent with his previous injuries acquired during his confinement in the military in 1977."  A statement from R.M.L., M.D., dated in August 2010, shows that she states that she has reviewed the Veteran's records, that his history includes bilateral knee fractures in June 1978, and that the Veteran currently has a decreased ROM (range of motion) and findings "consistent with" bilateral knee injuries documented in his military service.  

This evidence, which was not of record at the time of the January 1992 decision, is not cumulative, and is "new" within the meaning of 38 C.F.R. § 3.156.  The Board further finds that this evidence is material.  These two statements are competent evidence which indicates that the Veteran may have bilateral knee disabilities that are related to his service.  The Board therefore finds that the submitted evidence raises a reasonable possibility of substantiating the claims, and the claims are therefore reopened.  

As the Board has reopened and remanded the claims, any failure of VA in its duty to assist could be no more than harmless error, and the Veterans Claims Assistance Act of 2000 need not be further discussed.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


II.  Service Connection

The Veteran asserts that he is entitled to service connection for tinnitus.  During his hearing, he testified that he has had ringing in his ears "all along" (i.e., since his service) that occurs five to six times per day, as well as pounding, roaring , and hissing, "almost every day."  

The post-service medical evidence consists of an August 1991 VA examination report, and VA and non-VA reports, dated between 2006 and 2010.  The August 1991 VA examination report does not note any relevant complaints or diagnoses.  

A VA audio examination report, dated in May 2008, by K.J.M., Au.D. CCC/A (doctor of audiology) shows that the examiner determined that the Veteran's reported ear symptoms did not warrant a diagnosis of tinnitus.  

VA progress notes, dated between 2006 and 2010, include an August 2010 report which notes complaints that included tinnitus, and a "clogged" left ear.  There was no relevant diagnosis.  

As an initial matter, the Board has determined that the Veteran is not a credible historian.  At his August 2010 hearing, the Veteran testified that he has had tinnitus symptoms "all along" since his service.  He also testified that he had ringing in his ears five to six times per day, with "almost daily" daily pounding or roaring or hissing.  However, there is no record of complaints of, or treatment for, tinnitus symptoms during service.  The earliest post-service evidence of a complaint of tinnitus is found in his VA examination report, dated in May 2008.  This is approximately 23 years after separation from active service.  In addition, and of particular note, his testimony comes well after the denial of his claim, and it is significantly at odds with his reported history as noted in his May 2008 VA audio examination report.  In that report, the Veteran was noted to provide a medical history of unilateral right ear ringing with an "onset of [a] couple of months ago."  He described his symptoms as occurring two times per week for a duration of ten seconds.  In summary, the Veteran's testimony as to the time of onset of his tinnitus symptoms, and the frequency of his claimed tinnitus symptoms, is shown to be so inconsistent, uncorroborated and contradicted by the service treatment reports and the post-service medical records, that the Board finds that he is not a credible historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19- 20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (In determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  

The Board further finds that the claim must be denied.  The Veteran's service treatment reports do not show any relevant complaints or diagnoses.  Therefore, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(a).  In addition, there is no medical evidence to show that the Veteran has tinnitus.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. § 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  In this regard, the only relevant medical evidence is found in the May 2008 VA audio examination report.  In that report, the examiner concluded, "The ear noise that the veteran describes does not fit the criteria for tinnitus.  It is suggested that tinnitus should last five minutes and occur at least two times per week."  Citing Coles 1984; Davis 1995; Hazell 1955; Dauman and Tyler 1992.  The Board further points out that the earliest medical evidence to show a complaint of tinnitus symptoms is found in the May 2008 VA examination report.  This is approximately 23 years after separation from service.  Under the circumstances, this lengthy period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board further finds that the May 2008 VA examination report is highly probative evidence against the claim.  In this opinion, the physician indicated that the Veteran's C-file had been reviewed, and she concluded that the Veteran does not meet the criteria for a diagnosis of tinnitus.  This opinion is accompanied by a sufficiently detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

With regard to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (A veteran is competent to testify to an in-service acoustic trauma, in-service symptoms of tinnitus, and post-service symptoms of tinnitus).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The issue on appeal is based on the contention that tinnitus was caused by service that ended in 1985.  The Veteran has asserted that he has had tinnitus "all along" i.e., since his service.  This lay evidence would normally be competent evidence to show that the Veteran experienced symptoms of ringing in the ears.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

However, competency of evidence must be distinguished from the weight and credibility of the evidence, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence; if the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

The Board finds that the lay testimony is insufficiently probative to warrant a grant of the claim.  The Board has determined that the Veteran is not credible.  The Veteran's service treatment reports do not show any relevant complaints or diagnoses.  The May 2008 VA examiner determined that he does not warrant a diagnosis of tinnitus.  

In reaching this decision, the Board has considered the Veteran's representative's arguments.  The representative asserts that the diagnostic code for rating tinnitus, see 38 C.F.R. § 4.87, Diagnostic Code 6260 (2010), only "requires current rather than persistent" tinnitus symptoms.  He asserts that the criteria for tinnitus "changed in 1999 when they changed from persistent to current."  However, the Veteran's claim was filed in 2008, and the criteria at DC 6260, which pertain to ratings for service-connected tinnitus, have not changed since that time.  Contrary to the representative's argument, DC 6260 requires "recurrent" (as opposed to "current") tinnitus (emphasis added).  Furthermore, there is nothing at DC 6260 which indicates that it is for application in determining whether the criteria for a diagnosis have been met in a service connection issue.  To the extent that the representative cited the case of Smith v. Nicholson, 19 Vet. App. 63 (2005) in support of his argument, this case was affirmed by the Federal Circuit in Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  In Smith, the Federal Circuit merely affirmed VA's longstanding interpretation of DC 6260, in an increased rating claim, as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  There is nothing in Smith which states that the criteria for a diagnosis of tinnitus require only some "current" symptoms, regardless of their frequency.  Finally, to the extent that the representative disagrees with the medical citations provided by the examiner in the May 2008 VA examination report, the examiner is a medical professional (a doctor of audiology), who is presumed to know the correct diagnostic procedures, as well as the criteria, for a diagnosis of tinnitus, and to be competent to provide an opinion as to whether or not the Veteran warrants such a diagnosis.  See generally Mindenhall v. Brown, 7 Vet. App. 271 (1994) (applying the presumption of regularity to procedures at the RO).  Therefore, these arguments do not warrant a grant of the claim, nor do they warrant any additional development.  The Board therefore finds that the medical evidence warrants greater probative value on the issue of whether the Veteran's symptoms are of such sufficient frequency and intensity to warrant a diagnosis of tinnitus.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

In summary, when the Veteran's service treatment records (which do not show complaints of ringing in the ears/tinnitus, or a diagnosis of tinnitus), and his post-service medical records are considered (which do not contain competent evidence of a diagnosis of tinnitus, or of a nexus between tinnitus and the Veteran's service), the Board finds that the service treatment reports, and the medical evidence, outweigh the lay statements.  

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis.  38 U.S.C.A. § 5107(b).

III.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in May 2008.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded an examination, and he was determined not to warrant a diagnosis of tinnitus.  The Board concludes, therefore, that a decision on the merits at this time does not violate the VCAA, nor prejudice the Veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

New and material evidence having been submitted, the claims of entitlement to service connection for bilateral knee disabilities are reopened.  To this extent only, the appeal is granted.  

Service connection for tinnitus is denied.  


REMAND

At his hearing, the Veteran testified that he was receiving treatment for knee and back symptoms at a VA health care facility in "Newport Richey."  Currently, VA progress notes from "Port Richey" are of record, dated as recently as August 2010, and these are presumably from the identified VA health care facility.  Nevertheless, on remand, the RO/AMC should ensure that all relevant VA and non-VA records have been obtained.  

With regard to the claims for service connection for bilateral knee disabilities, the Veteran is shown to have had treatment for knee symptoms during service.  In addition, the medical evidence includes two statements from private health care providers in which it is asserted that the Veteran's current knee symptoms, to include limitations of motion, are "consistent with" his service (discussed supra).  

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

Under the circumstances, the Veteran should be afforded an examination of his knees, to include obtaining etiological opinions.  McLendon.  

With regard to the claim for an increased rating for service-connected mechanical back pain with traumatic arthritis, currently evaluated as 10 percent disabling, the duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  In this case, a review of the Veteran's transcript from his hearing, held in August 2010, shows that the Veteran testified that his low back symptoms had worsened since his last VA examination (in May 2008).  He is also shown to have undergone back surgery (a lumbar discectomy) in May 2009.  Accordingly, on Remand, the Veteran should be afforded another examination of his low back disability.  

The Board further notes that the Veteran has asserted that he has radiculopathy and/or sciatica that are related to his service-connected low back disability, and that separate ratings are warranted for these disabilities.  See generally 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  The Veteran's service treatment records include notations of sciatica, and VA progress notes contain a number "problem lists" which include notations of sciatica.  Therefore, on examination, the examiner should be requested to state whether the Veteran has a diagnosed neurological disorder(s) that is/are associated with his service-connected lumbosacral spine disability.  

The Veteran is hereby notified that it is his responsibility to report for the examinations, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination(s) without good cause may include denial of the claim(s).  38 C.F.R. §§ 3.158 and 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to identify all health care providers who have treated him for back, and knee symptoms, after August 2010 (i.e., after the most recent reports of record), in order to determine if relevant records exist that are not currently associated with the claims file.  Should any such treatment be identified, after securing any necessary releases, the RO should attempt to obtain these records. 

2.  Schedule the Veteran for an examination of his service-connected mechanical back pain with traumatic arthritis, to determine the current extent and severity of his symptoms.  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination.  

The examiner is requested to state whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran has a diagnosed neurological abnormality(ies), to include radiculopathy or sciatica, that is/are associated with his service-connected lumbosacral spine disability, and, if so, to discuss the severity and frequency of such symptoms.  

3.  The Veteran should be scheduled for an examination of his bilateral knees to determine the etiology of any diagnosed disorder.  The claims folder must be sent to the examiner for review, and the examiner must state in the evaluation report that he/she has reviewed the claims files.  

The examiner should provide the following opinion: whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran has a disability of either knee that is related to his period of active duty (from January 1979 to January 1985).  

4.  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The report of examination should include the complete rationale for all opinions expressed.  

5.  After conducting any other development deemed appropriate, readjudicate the issues on appeal.  If any of the benefits sought are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond.  The record should then be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


